As the first representative of the new Government of Myanmar to speak before the Assembly, it is my duty and my privilege to reaffirm our faith and confidence in the purposes and principles of the Charter of the United Nations. The strength of the Organization lies in its universality and legitimacy, anchored in the Charter and in the fundamental principles of international law. For all its imperfections and limitations, the United Nations remains a receptacle of our hopes for a more peaceful and prosperous world, a kinder, more compassionate home for all humankind.
My country joined the United Nations as the newly independent Union of Burma in 1948. It was an era of determined hope, when the peoples of the world rose out of the ravages of war to build anew their countries and their faith in the human capacity for achieving peace with egalitarianism, prosperity with justice. Now, once again, it is a time of determined hope for Myanmar. When our people cast the overwhelming majority of their votes in favour of the National League for Democracy during the elections in November 2015, they were demonstrating their support, not just for a political party, but for a political culture founded on a belief in their right and their capacity to fashion the future of the country in the shape of their dreams and aspirations. And those dreams and aspirations echo the dreams and aspirations that led to the founding of the United Nations.
The dream of turning swords into ploughshares — or, to use a more modern idiom, converting weapons of destruction into farm machinery — is one that our people, who have long been compelled to sacrifice their sleep and their fields to the exigencies of conflict, understand in their hearts and their minds. To be safe in our own homes, to be confident in our capacity to realize our full potential, to be happy in the promise of progress for our young and security for our elderly, to be strong in our rights and duties as citizens of a peaceful and prosperous Union — those are our simple aspirations. They are simple, but, it hardly needs to be said, not easy to achieve. And the only path that will lead us to our goals is the path of peace, the path that we must follow with hope and determination.
The people of Myanmar have long been deprived of their inherent right to live in peace and security, to fundamental freedom and to development — to sustainable development, in the context of the Goals of our 2030 Agenda. For a country that has experienced over six decades of internal armed conflict, nothing is more important than the achievement of lasting peace and national reconciliation. It is a difficult and complex task and one which the new Government of Myanmar is taking on as a major challenge and a high priority.
Recently, we convened the first session of the Union Peace Conference, also known as the 21st Century Panglong Conference, as it embodies the spirit of Panglong, the 1947 conference that paved the way to the founding of the independent Union of Burma. Attended by representatives of the Government, Parliament, armed forces, ethnic armed groups, political parties and civil society organizations, the Union Peace Conference is based on the principle of inclusiveness and embodies the spirit of Union. The Conference is not an end in itself. It is the first vital step on our journey to national reconciliation and lasting peace that will save succeeding generations from the scourge of fraternal strife, which has brought untold sorrow to our peoples.
Over the past few years, the world has focused its attention on the situation in the country’s Rakhine state. As a responsible member of the community of nations, we do not fear international scrutiny. We are committed to a sustainable solution that will lead to peace, stability and development for all communities within the state.
Our Government is taking a holistic approach that makes development central to both short- and long-term programmes aimed at promoting understanding and trust. The Central Committee for the Implementation of Peace, Stability and Development in Rakhine State was established soon after our new Government took office. The working committees established under the Central Committee are undertaking the tasks of establishing security, peace and stability, and rule of law; scrutinizing immigration and citizenship; facilitating settlements and implementing socioeconomic development; and coordinating and cooperating with United Nations agencies and international organizations in providing humanitarian assistance. To buttress our efforts to address the issue comprehensively and more effectively, we have also established the Advisory Commission on Rakhine State, chaired by Mr. Kofi Annan, former Secretary-General of the United Nations.
There has been persistent opposition from some quarters to the establishment of the Commission. However, we are determined to persevere in our endeavour to achieve harmony, peace and prosperity in Rakhine state. Here, I would like to take the opportunity to ask for the understanding and constructive contribution of the international community. By standing firm against the forces of prejudice and intolerance, we are reaffirming our faith in fundamental human rights, in the dignity and worth of the human person.
Peace and national reconciliation are prerequisites for the successful implementation of policies and programmes aimed at fulfilling the social and economic needs of our people. Myanmar’s 2016 national economic and development policy is designed to meet many of the Sustainable Development Goals, including those concerning the enhancement of infrastructure investment, agriculture, the private sector, small and medium-sized enterprises and, in particular, poverty alleviation. National reconciliation, job creation and conservation of natural resources, capacity-building and creating opportunities for the young are the key objectives of our people-centred inclusive policy. Many of our shared concerns as Members of the United Nations have already been discussed comprehensively in the Assembly since the general debate opened yesterday. Mindful of the President’s exhortation to keep within the limits of the time allotted to each of us, I will therefore touch upon just a few issues: migration, terrorism, nuclear disarmament. I asked my delegation how it would be if I spoke for less than 15 minutes, and they assured me that it would make everybody very happy.
Durable solutions to problems can be found only by investigating their roots. The unprecedented scale of migration in recent years and the consequent sufferings make it an imperative to address the two most important causes of irregular migration: lack of peace and lack of development. While talking about building peace and development, we cannot neglect the important aspect of enhancing respect for human rights, equality, diversity and tolerance with a balanced implementation of multidimensional economic policies. It is a challenging task, and there is a need for countries to work in collaboration with each other to seek just and comprehensive solutions in compliance with international law.
Migrants contribute to the economies of their host countries and to the global economy. I therefore believe that building cooperation and collaboration between the host country and the country of origin in ensuring the rights of migrant workers will be mutually reinforcing for both. Our planet is a place to be shared by all. Sharing values and wealth will create a better world for all of us.
We must be united in standing against all forms and manifestations of violent extremism related to religious, cultural and social intolerance. Having identified extremism as a root of terrorism, we need to explore the causes of extremism. Lack of social and economic security are, no doubt, important factors, but I believe that we also need to consider the possibility that lack of purpose, of a sense of direction in life, could be a force that drives many, especially the young, into the snare of ideologies that appear to offer certainty.
Myanmar advocates a world free of nuclear weapons. The annual resolution tabled by my country on nuclear disarmament aims at achieving peace and security for present and future generations. Establishment of nuclear-weapon-free zones in different parts of the world contributes to this goal. I am happy to inform the Assembly that we will be depositing our instrument of ratification of the Comprehensive Nuclear-Test-Ban Treaty this afternoon.
We have known the cost of contention and suffered the wounds of strife. It is something that we do not wish for anybody or any country in our world. I would like to thank all those who have helped us along our road to build a truly democratic federal union. It has been a hard road and we have been helped by compassion, by loving kindness and by understanding. We would like to see these qualities displayed more often in addressing the problems of our world today. I have witnessed too much anger, hatred, resentment, and demands for rather than offers of service. We would like our world to be a kinder world, one that places giving above receiving.
We are taught in Burma that the causes of corruption are greed, anger, fear and ignorance. I am not talking of corruption as simply the offering or taking of bribes, but rather the corruption of human nature. Anger, greed, fear and ignorance corrupt human nature, and as a result our whole world is corrupted. I would like to call on all to help us in making the world a truly better place for us to live in, and for our grandchildren and great-grandchildren to live in. Where but in this gathering of nations can I make such an appeal? So, I appeal to all to stand up against anger and hatred, against fear and ignorance, and to find a way to build a better world through our capacity for compassion and loving kindness, and our ability to be happy in the good fortune of others.
